Case 2:20-cv-00422-JES-MRM Document 89 Filed 09/16/21 Page 1 of 8 PageID 1458



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

CMR CONSTRUCTION & ROOFING
LLC,

            Plaintiff,

v.                                 Case No:    2:20-cv-422-FtM-29MRM

THE   ORCHARDS   CONDOMINIUM
ASSOCIATION, INC.,

            Defendant.


THE   ORCHARDS   CONDOMINIUM
ASSOCIATION, INC.,

            Plaintiff,

v.                                 Case No:    2:20-cv-564-FtM-29MRM

EMPIRE INDEMNITY INSURANCE
COMPANY and CMR CONSTRUCTION
& ROOFING LLC,

            Defendants.


CMR CONSTRUCTION & ROOFING,
LLC,   a/a/o  The   Orchards
Condominium     Association,
Inc.,

            Plaintiff,

v.                                 Case No:    2:20-cv-917-FtM-29MRM

EMPIRE INDEMNITY      INSURANCE
COMPANY,

            Defendant.


                            OPINION AND ORDER
Case 2:20-cv-00422-JES-MRM Document 89 Filed 09/16/21 Page 2 of 8 PageID 1459



        This matter comes before the Court on counter-defendant CMR

Construction      and    Roofing,     LLC’s       Motion    to     Dismiss   Amended

Counterclaim and Incorporated Memorandum of Law (Doc. #78) filed

on June 23, 2021.          Counter-plaintiff The Orchards Condominium

Association, Inc. filed a Response in Opposition (Doc. #81) on

July 6, 2021.         For the reasons set forth below, the motion is

granted.

                                           I.

      Counter-defendant CMR Construction and Roofing, LLC (CMR)

initiated this matter in June 2020 and filed an Amended Complaint

(Doc.    #16)    in   September     2020       against,    inter    alia,    counter-

plaintiff       The   Orchards      Condominium      Association,       Inc.    (The

Orchards).      The complaint alleges claims against The Orchards for

declaratory judgment, breach of contract, fraud in the inducement,

fraudulent misrepresentations, negligent misrepresentations, and

unjust enrichment.       The Orchards filed an Answer generally denying

any liability.        (Doc. #32.)

        In May 2021, The Orchards filed an Amended Counterclaim (Doc.

#65) against CMR.          According to the allegations therein, The

Orchards sustained severe damage to the roofs of thirty buildings

in September 2017 and hired CMR to provide roofing repairs.                     (Id.

¶¶ 3-6.)        CMR agreed to replace the roofs in exchange for The

Orchards only being required to pay its insurance deductible,

regardless of how much The Orchards’ insurance company paid.                    (Id.



                                           2
Case 2:20-cv-00422-JES-MRM Document 89 Filed 09/16/21 Page 3 of 8 PageID 1460



¶ 7.)    CMR in turn represented that it would get full payment for

the roofs from the insurance company on behalf of The Orchards and

that it would provide temporary roof leak repairs on an emergency

basis.      (Id.   ¶¶    10-12.)      The   Orchards   alleges     that   CMR’s

misrepresentations led to The Orchards assigning its insurance

benefits to CMR, that CMR did not perform the work as promised,

and that The Orchards has sustained significant damages as a

result.     (Id. ¶¶ 15-18.)        Accordingly, The Orchards filed a one

count     counterclaim    against     CMR   for   violation   of    Florida’s

Deceptive and Unfair Trade Practices Act (FDUTPA), §501.201, et

seq., Fla. Stat.     (Id. p. 4.)      The counterclaim alleges that CMR’s

“conduct, acts, and unfair and deceptive trade practices” were

performed to induce The Orchards to (1) sign a contract that was

never performed on, (2) sign an assignment of benefits regarding

the insurance proceeds, (3) allow CMR to handle the insurance

issues, including filing a lawsuit against the insurance company,

and (4) confer the overall benefit to CMR to the detriment of The

Orchards.    (Id. ¶ 26.)

      On June 23, 2021, CMR filed the motion currently before the

Court.    (Doc. #78.)    CMR argues that the FDUTPA claim fails because

such a claim requires actual damages, which The Orchards has failed

to plead.     (Id. p. 2.)      Because The Orchards cannot amend its

counterclaim to plead actual damages, CMR requests the Court

dismiss the counterclaim with prejudice.           (Id. pp. 4, 7, 10.)



                                       3
Case 2:20-cv-00422-JES-MRM Document 89 Filed 09/16/21 Page 4 of 8 PageID 1461



                                    II.

      CMR argues the FDUTPA claim should be dismissed pursuant to

Rule 12(b)(6) of the Federal Rules of Civil Procedure for failing

to state a claim.        (Id. p. 2.)      Under Federal Rule of Civil

Procedure 8(a)(2), a complaint must contain a “short and plain

statement of the claim showing that the pleader is entitled to

relief.”    Fed. R. Civ. P. 8(a)(2).      This obligation “requires more

than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.”           Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (citation omitted).           To survive

dismissal, the factual allegations must be “plausible” and “must

be enough to raise a right to relief above the speculative level.”

Id. at 555; see also Edwards v. Prime Inc., 602 F.3d 1276, 1291

(11th Cir. 2010).       This requires “more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (citations omitted).

      In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to the plaintiff, Erickson v.

Pardus, 551 U.S. 89, 94 (2007), but “[l]egal conclusions without

adequate factual support are entitled to no assumption of truth,”

Mamani v. Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations

omitted).     “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.”



                                     4
Case 2:20-cv-00422-JES-MRM Document 89 Filed 09/16/21 Page 5 of 8 PageID 1462



Iqbal, 556 U.S. at 678.           Factual allegations that are merely

consistent    with   a   defendant’s    liability   fall   short   of    being

facially plausible.       Chaparro v. Carnival Corp., 693 F.3d 1333,

1337 (11th Cir. 2012) (citations omitted). Thus, the Court engages

in a two-step approach: “When there are well-pleaded factual

allegations,    a    court    should   assume   their   veracity   and   then

determine whether they plausibly give rise to an entitlement to

relief.”    Iqbal, 556 U.S. at 679.

      “FDUTPA has three elements: (1) a deceptive act or unfair

practice; (2) causation; and (3) actual damages.” Am. Mariculture,

Inc. v. Syaqua Americas, Inc., 2021 WL 2315003, *4 (M.D. Fla. June

7, 2021) (quoting Rollins, Inc. v. Butland, 951 So. 2d 860, 869

(Fla. 2d DCA 2006)).         Under FDUTPA, an act is deceptive if there

is a “‘representation, omission, or practice that is likely to

mislead the consumer acting reasonably in the circumstances, to

the consumer’s detriment.’”        Id. (quoting Peterbrooke Franchising

of Am., LLC v. Miami Chocolates, LLC, 312 F. Supp. 3d 1325, 1343

(S.D. Fla. 2018)).       With regards to damages, “[p]roof of actual

damages is necessary to sustain a FDUTPA claim.”           Nazario v. Pro.

Acct. Servs., Inc., 2017 WL 1179917, *5 (M.D. Fla. Mar. 30, 2017).

The Florida statute “does not allow the recovery of other damages,

such as consequential damages.”         Id.

      In its motion, CMR argues that The Orchards seeks “only

consequential damages comprising of various repair or remediation



                                       5
Case 2:20-cv-00422-JES-MRM Document 89 Filed 09/16/21 Page 6 of 8 PageID 1463



costs,” and that such damages are not cognizable under FDUTPA.

(Doc. #78, p. 7.)           The Orchards responds that it pled actual

damages by alleging CMR created “additional damage and exasperated

damage already present,” and that the “appropriate way to determine

damages in this case is to determine the difference in the market

value of the services that CMR promised and the services that CMR

actually provided.”         (Doc. #81, pp. 5, 6.)       Alternatively, The

Orchards asserts any dismissal should be without prejudice to allow

The Orchards to allege additional facts regarding actual damages.

(Id. pp. 7-8.)

      Having considered the arguments of the parties, the Court

finds The Orchards has failed to allege actual damages in its

counterclaim.        In arguing otherwise, The Orchards cites five

paragraphs    from    the    counterclaim   that   it   asserts   constitute

allegations of actual damages.        (Doc. #81, ¶ 17.)     The paragraphs

contain the following allegations:

      7. CMR agreed to replace the roofs in exchange for The
      Orchards only being required to pay the deductible,
      regardless of how much The Orchards’ insurance company
      paid.

      8. When Empire Insurance Company (hereinafter “Empire”),
      The Orchards’ insurance company, paid $96,000 for the
      claim, CMR refused to replace the roofs.

      . . .

      12. The temporary repairs performed by CMR were either
      not performed or not performed to industry standards and
      caused additional damage to the buildings.




                                      6
Case 2:20-cv-00422-JES-MRM Document 89 Filed 09/16/21 Page 7 of 8 PageID 1464



      . . .

      14. CMR represented to The Orchards that it obtained
      roof wrap estimates, however, CMR never produced any
      estimates to The Orchards and never indicated that the
      roof wrap would in fact be installed.

      . . .

      18. The Orchards has sustained significant damages due
      to the misrepresentations and deceptive acts of CMR.

(Doc. #65, ¶¶ 7, 8, 12, 14, 18.) However, none of these allegations

relate to actual damages, which “under FDUTPA must directly flow

from the alleged deceptive act or unfair practice.”             Britt Green

Trucking, Inc. v. FedEx Nat’l, LTL, Inc., 2014 WL 3417569, *11

(M.D. Fla. July 14, 2014). Instead, to the extent these paragraphs

contain allegations of damage, the Court finds they refer to

consequential damages.       See PB Prop. Mgmt., Inc. v. Goodman Mfg.

Co., L.P., 2016 WL 7666179, *21 (M.D. Fla. May 12, 2016) (“FDUTPA

claims are limited to ‘actual damages,’ and actual damages do not

include consequential damages, such as repair damages or resale

damages.”     (marks and citation omitted)).       Accordingly, the Court

finds   The   Orchards   has   failed    to   allege   actual   damages   and

therefore failed to state a claim under Rule 12(b)(6).

      While the Court finds The Orchards counterclaim must be

dismissed, it declines CMR’s request for such a dismissal to be

with prejudice.       Instead, the Court will grant The Orchards’

alternative request and give leave to amend the counterclaim to

allege additional facts regarding actual damages.



                                     7
Case 2:20-cv-00422-JES-MRM Document 89 Filed 09/16/21 Page 8 of 8 PageID 1465



      Accordingly, it is now

      ORDERED:

      Counter-defendant CMR Construction and Roofing, LLC’s Motion

to Dismiss Amended Counterclaim and Incorporated Memorandum of Law

(Doc. #78) is GRANTED.         The Orchards Condominium Association,

Inc.’s   Amended    Counterclaim    (Doc.   #65)   is   dismissed   without

prejudice to filing a Second Amended Counterclaim within FOURTEEN

(14) DAYS of this Opinion and Order.

      DONE AND ORDERED at Fort Myers, Florida, this          16th    day of

September, 2021.




Copies:
Parties of record




                                     8
